Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allison Olenginski on 04/15/2021.
Claim 16 has been amended as follows:
Replace claim 16 with the followings:
--A method of treating an individual with wet AMD, the method comprising: 
(i) obtaining a sample from an individual having wet AMD; 
(ii) determining the quantity of at least one autoantibody selected from Group A antibodies directed against self antigen selected from the group consisting of opioid growth factor receptor (OGFR), mitogen-activated protein kinase 3 (MAPK3), Poly(rC)binding protein 2 (PolyRp2), Chromosome 17 (open reading frame 56), eukaryotic initiation factor 4A-1 (EIFA 4A-1), glutathione peroxidase 4 (GPX4), signal recognition particle 14 kDa protein (SPR14), Gamma-synuclein, histadine tRNA ligase (Jo-1), Pre-Albumin (transthyretin), glycerol-3-phosphate dehydrogenase (GPD2), AP-1 complex subunit mu-1 (AP1M1), alpha enolase (ENO1-H7), plasticity-related 
(iii) identifying the individual as a VEGF antagonist responder if the sample has an amount of the at least one autoantibody selected from Group A antibodies that has increased by at least 10% or decreased by at least 10% compared to a control; and 
(iv) administering a VEGF antagonist to the identified individual.--
Claim 17 has been amended as follows:
In claim 17, line 2, after the words “group A antibodies directed against”, insert the words --self antigen selected from the group consisting of--.
Claim 23 has been amended as follows:
In claim 23, line 2, after the words “the group of antibodies directed against”, insert the words --self antigen selected from the group consisting of--.
Claim 24 has been amended as follows:
In claim 24, line 2, after the words “the group of antibodies directed against”, insert the words --self antigen selected from the group consisting of--.
Claim 25 has been amended as follows:
In claim 25, line 2, after the words “the group of antibodies directed against”, insert the words --self antigen selected from the group consisting of--.
Claims 27-30 directed to inventions non-elected without traverse have been cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s affidavit in view of the amendments are persuasive to overcome the rejections under 35 USC 112(b) and 35 USC 112(a). Prior arts of record (Morohoshi et al. Medical Research Archives 2015) teaches autoantibodies in patients having wet age related macular degeneration (Figs.1 and 2).  Prior art of record (US 7,344,846) teaches identifying predisposition to the development of macular degeneration by detecting autoantibody against macular degeneration–associated molecule and treatment based on the levels of said autoantibody (claim 1) However, the closest prior arts or record does not teach or reasonably suggest treatment of individual having wet AMD after identifying the individual as a VEGF responder based on determined quantity of 10% increase or 10% decrease in autoantibodies against at least one of the self antigens as claimed as compared to control. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16-26, renumbered as 1-11, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641